Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Daniel Gutierrez on 08/05/2021.

The application has been amended as follows: 
Claim 9, last line, after the phrase “of the tablet”, the limitation “wherein the tablet disintegrates in less than 1 minute as tested using USP <701> for uncoated tablets” las been inserted.  
Claim 10 has been cancelled.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Flynn et al., does not teach a quick dissolve tablet comprising the claimed intra and extra granular to result in the tablet that disintegrates in less than 1 minute as recited in the amended claim 9. 

Claim 9 is allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SUSAN T TRAN/Primary Examiner, Art Unit 1615